DETAILED ACTION
Prosecution History
	Claims 1-23 were originally filed.
	Claims 1, 5, 7, 9, and 12 have since been amended.
	Claims 4 and 17-23 have since been amended.
	Claims 1-3 and 5-16 are pending and allowed.

Allowable Subject Matter
Claims 1-3 and 5-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Mabuchi US 2014/0343787.
Mabuchi discloses a system and method for verifying information integrity in a vehicle ECU. 
The system of Mabuchi includes a vehicle network with a plurality of ECU’s and communicable with one another. The system determines whether the internal data of the first ECU has been modified on the basis of a comparison between combined data and a check value. The combined data is based on split data among the plurality of ECU’s and the check data stored internally to the first ECU. 
As to independent claims 1 and 5, the prior art of record fails to teach or suggest the following claimed subject matter:
“wherein when new data is received from the external device, the DCU is configured to: 
select a first ECU of the plurality of ECUs to store the new data, and 
determine whether the first ECU is available to store the new data based on at least one of a remaining capacity of a memory of the first ECU or an available level of the memory of the first ECU, and 
wherein when the first ECU is unavailable to store the new data, the DCU is configured to: 
select a memory of a second ECU of the plurality of ECUs based on the determined priorities, and 
store the new data in the memory of the second ECU of the plurality of ECUs.”
Claims 2-3 depend on allowable claim 1 and claims 6-16 depend on allowable claim 5 and are, therefore, allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668